UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARRELL GUNN,

                             Plaintiff,                            19-CV-10039 (CM)
                     -against-                             ORDER DIRECTING PRISONER
                                                               AUTHORIZATION
ANTHONY J. ANNUCCI, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at Sing Sing Correctional Facility, brings this action pro

se. To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request permission to proceed without

prepayment of fees, submit a signed in forma pauperis (“IFP”) application and a prisoner

authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP application, the

Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee in installments

deducted from the prisoner’s prison trust fund account. See 28 U.S.C. § 1915(b)(1). A prisoner

seeking to proceed in this Court without prepayment of fees must therefore also authorize the

Court to withdraw these payments from his account by filing a “prisoner authorization,” which

directs the facility where the prisoner is incarcerated to deduct the $350.00 filing fee 1 from the

prisoner’s prison trust fund account in installments and to send to this Court certified copies of

the prisoner’s account statements for the past six months. See 28 U.S.C. § 1915(a)(2), (b).

       Plaintiff submitted an IFP application, but did not submit a prisoner authorization. Within

thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees or complete and


       1
          The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915
submit the attached prisoner authorization. If Plaintiff submits the prisoner authorization, it

should be labeled with docket number 19-CV-10039 (CM). 2

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. No summons shall issue at this time. If Plaintiff

complies with this order, the Court shall process the case in accordance with the procedures of

the Clerk’s Office. If Plaintiff fails to comply with this order within the time allowed, the Court

will dismiss the action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    November 20, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




       2
          Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or
for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who
receives three “strikes” cannot file actions IFP as a prisoner, unless he is under imminent danger
of serious physical injury, and must pay the filing fee at the time of filing any new action.

                                                  2
